AMENDED AND RESTATED OPTION AGREEMENT

This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”), dated as of
January 10, 2005, amends and restates the OPTION AGREEMENT, dated November 1,
2002 (the “Option Agreement”), between (i) PLATINUM UNDERWRITERS HOLDINGS, LTD.,
a company organized under the laws of the Islands of Bermuda (the “Company”),
(ii) ST. PAUL REINSURANCE COMPANY LIMITED (the “Optionee”), a company organized
under the laws of England and Wales and a wholly owned subsidiary of THE ST.
PAUL TRAVELERS COMPANIES, INC., a company incorporated under the laws of the
State of Minnesota in the United States of America and formerly known as The St.
Paul Companies, Inc. (“St. Paul Travelers”), and (iii) ST. PAUL TRAVELERS.

RECITALS:

WHEREAS, the Company completed an initial public offering (the “Public
Offering”) of its common shares, par value U.S.$0.01 per share (the “Common
Shares”), on November 1, 2002;

WHEREAS, St. Paul Travelers and the Company entered into a Formation and
Separation Agreement, dated as of October 28, 2002 (the “Formation and
Separation Agreement”), pursuant to which St. Paul Travelers agreed to purchase
from the Company that number of Common Shares determined as set forth in the
Formation and Separation Agreement;

WHEREAS, pursuant to the Formation and Separation Agreement, the Company, the
Optionee and St. Paul Travelers entered into the Option Agreement pursuant to
which the Company granted to the Optionee, in respect of St. Paul Travelers’
initial investment in the Company, an option (the “Original Option”) to purchase
up to 894,260 Common Shares following the completion of the Public Offering at
an exercise price of $27.00, which equals 120 percent of the Public Offering
price per Common Share;

WHEREAS, the parties hereto desire that the Original Option be amended to
provide that any exercise thereof shall be on a net share settlement basis with
payment by the Optionee to the Company of cash consideration per Common Share
issued upon such exercise of the then par value of such Common Share; and

WHEREAS, the Company has determined that the Company will benefit from a
reduction in the overhang on the market which arises from the Original Option,
the Company has no need of the capital represented by the aggregate Original
Option Price, and it is in the best interests of the Company to amend the
Original Option in accordance with the desires of the parties hereto.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the Option Agreement shall be amended and restated in its
entirety as follows:

1

THE OPTION (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933. NEITHER THE OPTION, NOR ANY INTEREST THEREIN, NOR ANY COMMON SHARES
DELIVERABLE UPON EXERCISE THEREOF MAY BE ASSIGNED OR OTHERWISE TRANSFERRED,
DISPOSED OF OR ENCUMBERED EXCEPT FOLLOWING RECEIPT BY PLATINUM UNDERWRITERS
HOLDINGS, LTD. (THE “COMPANY”) OF EVIDENCE SATISFACTORY TO IT, WHICH MAY INCLUDE
AN OPINION OF UNITED STATES COUNSEL, THAT SUCH TRANSFER DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES LAWS AND UPON
OBTAINMENT OF ANY REQUIRED GOVERNMENT APPROVALS AND EXCEPT TO THE EXTENT
PERMITTED HEREIN. TRANSFER (AS DEFINED IN THE COMPANY’S BYE-LAWS) OF THE OPTION
OR ANY INTEREST THEREIN, OR ANY COMMON SHARES DELIVERABLE UPON EXERCISE THEREOF,
MAY BE DISAPPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY IF, IN ITS
REASONABLE JUDGMENT, IT HAS REASON TO BELIEVE THAT SUCH TRANSFER MAY EXPOSE THE
COMPANY, ANY SUBSIDIARY THEREOF, ANY SHAREHOLDER OR ANY PERSON CEDING INSURANCE
TO THE COMPANY OR ANY SUCH SUBSIDIARY TO ADVERSE TAX OR REGULATORY TREATMENT IN
ANY JURISDICTION. COMMON SHARES OBTAINED UPON EXERCISE OF THE OPTION ARE SUBJECT
TO SUBSTANTIAL RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 6 OF THIS
AGREEMENT.

1. (a) The Company grants the Optionee an option (the “Option”) to purchase up
to 894,260 Common Shares (the “Option Shares”) in accordance with the terms of
this Agreement.

(b) The Option is exercisable, in whole or in part at any time prior to
November 1, 2012 (the “Exercise Period”), at an exercise price per Common Share
(the “Exercise Price”) equal to $27.00 less the then par value of such Common
Share, as such Exercise Price is adjusted from time to time pursuant hereto,
which Exercise Price shall be paid by reducing the number of Common Shares
obtainable upon exercise of the Option as provided in Section 1(d) hereof. As
additional consideration, in connection with any exercise of the Option, the
Optionee must pay the applicable Cash Consideration to the Company in accordance
with Section 2 below.

(c) The Option may be exercised on any day during the Exercise Period, other
than a Saturday, Sunday or other day on which banking institutions in New York
City or Bermuda are authorized or obligated by law or executive order to close
(a “Business Day”). The Option may be exercised as provided herein until
12:01 A.M., New York City time, on the first day after the expiration of the
Exercise Period.

(d) Upon any exercise of the Option, the Exercise Price shall be paid by
reducing the number of Option Shares obtainable upon such exercise so as to
yield a number of Option Shares issuable upon such exercise equal to the product
of (x) the number of Option Shares issuable as of the Notice Date (if payment of
the Exercise Price were being made in cash) and (y) the Exchange Ratio. For
purposes hereof, (i) “Exchange Ratio” means a fraction, the numerator of which
is the excess of the Market Price per Common Share over the Exercise Price per
share as of the Notice Date and the denominator of which is the Market Price per
Common Share; (ii) “Market Price” means the average of the daily Closing Price
per Common Share for each of the five consecutive Trading Days ending on the
Notice Date (the “Pre-Notice Average”) plus the average of the daily Closing
Price per Common Share for each of the five consecutive Trading Days immediately
following the Notice Date (the “Post-Notice Average”) divided by two; provided,
however, that the Post-Notice Average shall not exceed the Pre-Notice Average
multiplied by 1.025 nor be less than the Pre-Notice Average multiplied by 0.975;
(iii) “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which the Common Shares are not traded on the applicable
securities exchange or on the applicable securities market; (iv) “Closing Price”
means the reported last sale price regular way or, in case no such reported sale
takes place on such day, the average of the reported closing bid and asked
prices regular way, in either case on the New York Stock Exchange or, if the
Common Shares are not listed or admitted to trading on such Exchange, on the
principal national securities exchange on which the Common Shares are listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, on the NASDAQ National Market or, if the Common Shares are
not listed or admitted to trading on any national securities exchange or quoted
on the NASDAQ National Market, the average of the closing bid and asked prices
in the over-the-counter market as furnished by any New York Stock Exchange
member firm reasonably selected from time to time by the Board of Directors of
the Company for that purpose; and (v) “Notice Date” means the date upon which
the Company receives written notice (which shall be signed on behalf of the
Optionee and delivered or sent to the Company in accordance with Section 9
hereof) from the Optionee of the Optionee’s exercise of the Option, provided
that the Company shall receive such notice no later than 11:59 pm Bermuda time
on such date.

(e) No fractional Common Share shall be issued upon any exercise of the Option.
In lieu of a fractional Common Share, the Optionee shall be entitled to receive
cash for the value of the fractional Common Share, which cash payment shall be
equal to the product of (i) the fraction represented by the fractional Common
Share that would have been issued absent this Section 1(e) and (ii) the Market
Price.

(f) In connection with any exercise of the Option, the Market Price, the
Exercise Price, and the number of Option Shares to be issued (after giving
effect to the payment of the Exercise Price as provided in Section 1(d) hereof)
will be determined by the Company within three Business Days after the last
Trading Day included in the Post-Notice Average (the “Determination Date”).

(g) Notwithstanding anything to the contrary in this Agreement, St. Paul
Travelers’ beneficial ownership interest in the Common Shares may not at any
time and under any circumstances be equal to or exceed that percentage of the
Common Shares outstanding that would cause St. Paul Travelers to be a “United
States 25% Shareholder” as defined in the Company’s bye-laws as in effect as of
the completion of the Public Offering. It is agreed and understood that, prior
to any exercise of the Option, St. Paul Travelers shall, if necessary, dispose
(or cause the Optionee to dispose, as applicable) of such number of Common
Shares so that, immediately after any exercise of the Option, St. Paul Travelers
will not be a “United States 25% Shareholder.”

(h) The Option Shares upon issue will rank equally in all respects with the
other Common Shares of the Company, but in no case will any Option Shares carry
any option or other right to subscribe for further additional shares.

(i) Neither the Optionee nor St. Paul Travelers is, solely by virtue hereof,
entitled to any rights of a shareholder in the Company either at law or in
equity.

(j) Upon any merger, amalgamation, consolidation, scheme of arrangement or
similar transaction involving the Company and any third party that is not a
subsidiary of the Company, or any sale of all or substantially all the assets of
the Company to any third party that is not a subsidiary of the Company (each, a
“Transaction”) in which all holders of Common Shares become entitled to receive,
in respect of such shares, any capital stock, rights to acquire capital stock or
other securities of the Company or of any other person, any cash or any other
property, or any combination of the foregoing (collectively, “Transaction
Consideration”), the Option shall entitle the Optionee, upon exercise thereof
and payment by the Optionee of the Cash Consideration, to receive all
Transaction Consideration that the Optionee would have been entitled to if it
had exercised the Option in full immediately prior to the Transaction (without
regard to the limitations in Section 1(g) hereof). In determining the kind and
amount of Transaction Consideration that the Optionee would be entitled to
receive in respect of any Transaction pursuant to this Section 1(j), the
Optionee shall be entitled to exercise any rights of election as to the kinds
and amounts of consideration receivable in such Transaction that are provided to
holders of Common Shares in such Transactions. Any adjustment in respect of a
Transaction pursuant to this Section 1(j) shall become effective immediately
after the effective time of such Transaction, retroactive to any record date
therefor. The Company shall take such action as is necessary to ensure that the
Optionee shall be entitled to receive Transaction Consideration upon the terms
and conditions provided in this Section 1(j). Notwithstanding the foregoing, if
an adjustment is made pursuant to this Section 1(j) in respect of a Transaction
that involves a Change of Control (as defined below), the Optionee shall be
entitled to exercise the Option pursuant to this Section 1(j) without regard to
Section 1(g) hereof. A Transaction is deemed to have involved a “Change of
Control” if the beneficial owners of the outstanding Common Shares immediately
prior to the effective time of such Transaction are not the beneficial owners of
a majority of the total voting power of the surviving or acquiring entity in the
Transaction, as the case may be, immediately after such effective time.

2. (a) To exercise the Option in accordance with Section 1 hereof, the Optionee
shall provide written notice to the Company of its intention to exercise all or
a portion of the Option. Such notice must indicate the number of Option Shares
the Optionee intends to purchase upon exercise of the Option (prior to giving
effect to the payment of the Exercise Price pursuant to Section 1(d) hereof).

(b) On the Determination Date, the Company shall deliver written notice to the
Optionee of the number of Option Shares to which the Optionee is entitled as a
result of the exercise of the Option. Upon payment by the Optionee to the
Company of the Cash Consideration (which may be made by check, cash or wire
transfer), the Company shall promptly (but in no event later than the third
Business Day after receipt of such payment from the Optionee) deliver to the
Optionee the Option Shares, and shall pay to the Optionee the cash in lieu of
any fractional Common Share, which may be paid by check, cash or wire transfer.
The “Cash Consideration” means an amount equal to the product of (i) the number
of Option Shares to which the Optionee is entitled as a result of the exercise
of the Option (after giving effect to the payment of the Exercise Price pursuant
to Section 1(d) hereof) and (ii) the then per share par value of a Common Share.
Any increase in the par value of the Common Shares from $0.01 per Common Share
which would have the effect of increasing the Cash Consideration, other than in
the case of any of the actions described in Section 3(a)(B) and 3(a)(C) hereof
which includes a proportionate adjustment in the par value, shall be subject to
the prior written consent of the Optionee.

(c) Notwithstanding anything to the contrary in this Agreement, the Option may
not be exercised under this Agreement unless the required regulatory approvals
set forth in Section 5 shall have been obtained.

3. (a) In case the Company:

(A) declares or pays a dividend or makes any other distribution with respect to
its capital stock in Common Shares such that the number of Common Shares
outstanding is increased,

(B) subdivides or splits-up its outstanding Common Shares, such that the number
of Common Shares outstanding is increased,

(C) combines its outstanding Common Shares into a smaller number of Common
Shares or

(D) effects any reclassification of the Common Shares other than a change in par
value (including any such reclassification in connection with an amalgamation or
merger in which the Company is the surviving entity or a reincorporation of the
Company),

the number of Option Shares issuable upon exercise of the Option shall be
proportionately adjusted so that the Optionee will be entitled to receive the
kind and number of Common Shares or other securities of the Company which it
would have been entitled to receive after the happening of any of the events
described above if the Option had been exercised immediately prior to the
happening of such event or any record date with respect thereto. An adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

(b) In case the Company issues rights, options or warrants to all holders of its
outstanding Common Shares entitling them to subscribe for or purchase Common
Shares at a price per Common Share which is lower at the record date mentioned
below than the then Current Market Value (as defined in Section 3(d)), the
number of Option Shares that the Optionee may purchase thereafter upon the
exercise of the Option (prior to giving effect to the payment of the Exercise
Price pursuant to Section 1(d) hereof) will be determined by multiplying the
number of Option Shares theretofore purchasable upon exercise of the Option by a
fraction, of which the numerator is the sum of (A) the number of Common Shares
outstanding on the record date for determining shareholders entitled to receive
such rights, options or warrants plus (B) the number of additional Common Shares
offered for subscription or purchase, and of which the denominator shall be the
sum of (A) the number of Common Shares outstanding on the record date for
determining shareholders entitled to receive such rights, options or warrants
plus (B) the number of shares which the aggregate offering price of the total
number of Common Shares so offered would purchase at the Current Market Value
(as defined below in Section 3(d)) per Common Share at such record date. Such
adjustment shall be made whenever such rights, options or warrants are issued,
and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such rights, options or
warrants.

(c) In the event the Company distributes to all holders of its Common Shares any
of the capital stock of any of its subsidiaries (each, a “Subsidiary”), the
Option will upon such distribution be deemed to be an option to acquire the kind
and number of shares of the capital stock of the Subsidiary which the Optionee
would have been entitled to receive after such distribution had the Option been
exercised immediately prior to such distribution or any record date with respect
thereto. The roll-over of the Option into an option to acquire shares of capital
stock of the applicable Subsidiary pursuant to this Section 3(c) will become
effective immediately after the effective date of the distribution of shares of
the capital stock of the applicable Subsidiary to shareholders of the Company
described above.

(d) For the purpose of any computation under Section 3(b), the “Current Market
Value” of such Common Shares on a specified date is deemed to be the average
daily Closing Price per Common Share for each of the ten consecutive Trading
Days ending on the day before the applicable record date.

(e) In the event the Company shall, in any calendar year, by dividend or
otherwise, distribute to all or substantially all holders of its Common Shares
(the “Current Distribution”) (i) any dividend or other distribution of cash,
evidences of indebtedness, or any other assets or properties (other than as
described in Sections 3(a) through 3(c) above) or (ii) any options, warrants or
other rights to subscribe for or purchase any of the foregoing, with a fair
value (as determined in good faith by the Company’s Board of Directors) per
Common Share that, when combined with the aggregate amount per Common Share paid
in respect of all other such distributions to all or substantially all holders
of its Common Shares within such calendar year, exceeds (1) for calendar year
2003, the Initial Dividend (as defined below) or (2) for any subsequent calendar
year, an amount equal to the Initial Dividend increased at a rate of 10% per
annum from January 1, 2003, compounded annually on December 31 of each year
commencing in 2003 (such excess of the Current Distribution being herein
referred to as the “Excess Distribution Amount”), the per share Exercise Price
in effect immediately prior to the close of business on the date fixed for such
payment shall be reduced by the Excess Distribution Amount, such reduction to
become effective immediately prior to the opening of business on the day
following the date fixed for such payment. The “Initial Dividend” means the
distributions described in items (i) and (ii) above per Common Share paid by the
Company to all or substantially all holders of its Common Shares during the 2003
calendar year as determined by the Company’s Board of Directors, up to a maximum
of $0.44 per Common Share.

(f) Whenever the number of Common Shares purchasable by the Optionee upon the
exercise of the Option is adjusted, as herein provided, the Exercise Price shall
be adjusted by multiplying the Exercise Price immediately prior to such
adjustment by a fraction, of which the numerator shall be the number of Option
Shares purchasable upon the exercise of the Option immediately prior to such
adjustment, and of which the denominator shall be the number of Option Shares
purchasable immediately thereafter (in each case, prior to giving effect to the
payment of the Exercise Price pursuant to Section 1(d) hereof).

(g) No adjustment in the number of Option Shares issuable upon the exercise of
the Option need be made under Section 3(b) and (c) if the Company issues or
distributes, pursuant to this Agreement, to the Optionee the shares, rights,
options, warrants, securities or assets referred to in those Sections which the
Optionee would have been entitled to receive had the Option been exercised prior
to the happening of such event or the record date with respect thereto. Other
than for adjustments in the Cash Consideration (which are subject to Section
2(b) hereof), no adjustment need be made for a change in the par value of the
Option Shares.

(h) For the purpose of this Section 3, the term “Common Shares” shall mean
(i) the class of stock consisting of the Common Shares of the Company, or
(ii) any other class of stock resulting from successive changes or
reclassification of such shares other than consisting solely of changes in par
value. In the event that at any time, as a result of an adjustment made pursuant
to Section 3(a) above, the Optionee will become entitled to receive any
securities of the Company other than Common Shares, thereafter the number of
such other securities so receivable upon exercise of the Option and the Exercise
Price of such securities will be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Option Shares contained in Sections 3(a) through 3(f), inclusive,
above; provided, however, that the Exercise Price will at no time be less than
the aggregate par value of the Common Shares or other securities of the Company
obtainable upon exercise of the Option.

(i) In the case of Section 3(b), upon the expiration of any rights, options or
warrants or if any thereof shall not have been exercised, the Exercise Price and
the number of Common Shares purchasable upon the exercise of the Option shall,
upon such expiration, be readjusted and shall thereafter be such as they would
have been had they been originally adjusted (or had the original adjustment not
been required, as the case may be) as if (A) the only Common Shares so issued
were the Common Shares, if any, actually issued or sold upon the exercise of
such rights, options or warrants and (B) such Common Shares, if any, were issued
or sold for the consideration actually received by the Company upon such
exercise plus the aggregate consideration, if any, actually received by the
Company for the issuance, sale or grant of all such rights, options or warrants
whether or not exercised; provided, further, that no such readjustment may have
the effect of increasing the Exercise Price or decreasing the number of Common
Shares purchasable upon the exercise of the Option by an amount in excess of the
amount of the adjustment initially made in respect of the issuance, sale or
grant or such rights, options or warrants.

(j) In the case of Section 3(b), on any change in the number of Common Shares
deliverable upon exercise of any such rights, options or warrants, other than a
change resulting from the antidilution provisions hereof, the number of Option
Shares thereafter purchasable shall forthwith be readjusted to such number as
would have been obtained had the adjustment made upon the issuance of such
rights, options or warrants not converted prior to such change (or rights,
options or warrants related to such securities not converted prior to such
change) been made upon the basis of such change.

(k) The Company may at its option, at any time during the term of the Option,
reduce the then current Exercise Price to any amount and for any period of time
deemed appropriate by the Board of Directors of the Company, including such
reductions in the Exercise Price as the Company considers to be advisable in
order that any event treated for Federal income tax purposes as a dividend of
stock or stock rights shall not be taxable to the recipients.

4. The Company undertakes to use commercially reasonable efforts to increase (if
necessary) its authorized share capital to a level sufficient to satisfy any
exercise of the Option.

5. (a) For so long as the Option is exercisable hereunder, each party hereto
shall (i) use its commercially reasonable efforts to obtain all authorizations,
consents, orders and approvals of all governmental authorities and officials
that may be or become necessary for the performance of its obligations pursuant
to this Agreement and (ii) cooperate reasonably with the other party in promptly
seeking to obtain all such authorizations, consents, orders and approvals. The
parties hereto agree to cooperate reasonably, complete and file any joint
applications for any authorizations from any governmental authorities reasonably
necessary or desirable to effectuate the transactions contemplated by this
Agreement. The parties hereto agree that they will keep each other apprised of
the status of matters relating to the exercise of the Option, including
reasonably promptly furnishing the other with copies of notices or other
communications received by the Company or the Optionee, from all third parties
and governmental authorities with respect to the Option.

(b) For so long as the Option is exercisable, the Company and the Optionee agree
to reasonably promptly prepare and file, if necessary, any filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with the Federal Trade Commission (the “FTC”) and the Antitrust Division of the
Department of Justice (the “DOJ”) in order to enable the Optionee to exercise
such Option pursuant to this Agreement. Each party hereby covenants to cooperate
reasonably with the other such party to the extent reasonably necessary to
assist in making reasonable supplemental presentations to the FTC or the DOJ,
and, if requested by the FTC or the DOJ, to reasonably promptly amend or furnish
additional information thereunder.

(c) Any reasonable out-of-pocket costs and expenses arising in connection with
actions taken pursuant to this Section 5 shall be borne by St. Paul Travelers.

6. (a) The Option and the Option Shares may not be assigned or otherwise
transferred, disposed of or encumbered by the Optionee (or any subsequent
transferee) in whole or in part except as provided in this Section 6.
Notwithstanding anything to the contrary in this Agreement, the Optionee may, at
any time, assign or otherwise transfer, dispose or encumber the Option or the
Option Shares in whole or in part to St. Paul Travelers or any direct or
indirect wholly owned subsidiary thereof, provided that such transferee shall
enter into an option agreement with the Company that is substantially identical
to this Agreement.

(b) In the event of a merger of the Optionee into another person, or a sale,
transfer or lease to another person of all or substantially all the assets of
the Optionee, the Option or the Option Shares may be transferred as part of such
transaction to the other party to such transaction.

(c) On and after January 10, 2005, the Optionee may transfer the Option or the
Option Shares, in whole or in part, in one or more private transaction(s) to up
to three institutional accredited investors; provided, however, that any
proposed transfer is conditioned upon:

(i) receipt by the Company of evidence satisfactory to it, which may include an
opinion of United States counsel, that such transfer would not require
registration under the Securities Act or state securities laws and upon the
obtainment of any required government approvals (which approvals the Company
agrees to use commercially reasonable efforts to assist in obtaining); and

(ii) the proposed transferee executing and delivering instruments reasonably
acceptable to the Company acknowledging:

(A) that the transferee may not offer, sell, assign, pledge or otherwise
transfer the Option or any Option Shares except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), covering such Option Shares or pursuant to an available
exemption from the registration requirements of the Securities Act and in
compliance with all applicable state securities laws;

(B) that the Company is entitled to decline to register any transfer (as defined
in the Company’s bye-laws) of Option Shares, and any transfer of Option and
Option Shares shall be void, unless (i) such transfer is made pursuant to and in
accordance with Rule 144 (provided that the Company (or its designated agent for
such purpose) may request a certificate satisfactory to it of compliance by the
transferor with the requirements of Rule 144), (ii) such transfer is made
pursuant to another available exemption from the registration requirements of
the Securities Act (provided that, if not already a party hereto, the intended
transferee agrees to abide by the provisions of this Section 6(c)(ii), and
provided, further, that, if the Company requests, the transferor first provides
the Company (or such agent) with evidence satisfactory to it, which may include
an opinion of U.S. counsel satisfactory to the Company, to the effect that such
transfer is made pursuant to another available exemption from the registration
requirements of the Securities Act), (iii) such transfer is made pursuant to an
effective registration statement under the Securities Act covering the Option
Shares being transferred, including a registration statement filed pursuant to
the Registrations Rights Agreement dated November 1, 2002 between the Company
and St. Paul Travelers (the “Registration Rights Agreement”), and in all cases
pursuant to this clause (B) such transfer is in compliance with all applicable
state securities laws (the Company being entitled to waive or modify the
foregoing transfer requirements, generally or in any particular case, to the
extent that it determines, on advice of U.S. counsel, that compliance with such
requirements is not necessary to ensure compliance with the Securities Act or
any applicable state securities laws, or such modification is necessary to
ensure compliance with the Securities Act or any applicable state securities
laws, as the case may be) and (iv) such transferee agrees to be bound by the
provisions of this Agreement;

(C) that, except as provided below, no Option Share shall be held in book-entry
form, and each certificate representing a Option Share shall be evidenced by a
certificate bearing a restrictive legend (the “Legend”) substantially in the
form set forth below:

THE COMMON SHARES EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE HELD IN
BOOK-ENTRY FORM. SUCH SHARES ARE ALSO SUBJECT TO RESTRICTIONS ON TRANSFER (AS
DEFINED IN THE BYE-LAWS OF THE COMPANY) SET FORTH IN THE AMENDED AND RESTATED
OPTION AGREEMENTS, EACH DATED AS OF JANUARY 10, 2005, AMONG THE ST. PAUL
TRAVELERS COMPANIES, INC., CERTAIN WHOLLY OWNED SUBSIDIARIES THEREOF AND
PLATINUM UNDERWRITERS HOLDINGS, LTD. (THE “COMPANY”), WHICH MAY REQUIRE, AMONG
OTHER THINGS, THE PRIOR RECEIPT BY THE COMPANY FROM THE TRANSFEROR OR THE
TRANSFEREE OF EVIDENCE SATISFACTORY TO IT, WHICH MAY INCLUDE AN OPINION OF U.S.
COUNSEL OR UNDERTAKINGS TO BE BOUND BY SUCH AGREEMENTS. SUCH SHARES ARE ALSO
SUBJECT TO RESTRICTIONS IN THE BYE-LAWS OF THE COMPANY, INCLUDING RESTRICTIONS
ON TRANSFER AND VOTING INTENDED TO ENSURE THAT NO PERSON BECOMES OR IS DEEMED TO
BECOME A 10% SHAREHOLDER OF THE COMPANY (AS EXPLAINED IN SUCH BYE-LAWS).

(D) that the transferee shall become a party to the Registration Rights
Agreement, with the attendant rights and obligations thereunder; provided,
further, that any proposed transfer may be disapproved by the Board of Directors
of the Company if, in their reasonable judgment, they have reason to believe
that such transfer may expose the Company, any subsidiary thereof, any
shareholder or any person ceding insurance to the Company or any such subsidiary
to adverse tax or regulatory treatment in any jurisdiction. In connection with
or following any transfer of Option Shares in accordance with clause (i) or
(iii) of Section 6(c)(ii)(B) (except in the case of a transfer of Option Shares
to an “affiliate” of the Company, as such term is defined in the Securities Act,
in accordance with clause (i) of Section 6(c)(ii)(B)), and upon the surrender of
any certificate or certificates representing such Option Shares to the Company
(or such agent), the Company shall cause to be issued in exchange therefor a new
certificate or certificates that represent the same Common Shares and do not
bear the Legend (or shall permit such shares to be held in book-entry form). The
Company shall use commercially reasonable efforts to cause each Option Share
transferred as contemplated by clause (i) or (iii) of Section 6(c)(ii)(B) to be
duly listed on each securities exchange, and to be accepted for quotation in
each interdealer quotation system, on or in which any Common Shares are listed
or quoted at the time of such transfer (provided that the approval for such
listing or quotation has been obtained by the Company), in each case so that the
Option Share so transferred will be freely transferable on each such exchange
and in each such system to the same extent as the Common Shares then listed
thereon or quoted therein; and

(E) such transferee shall not become a “10% Shareholder” (as defined below in
this Section 6(c)) immediately after such transfer (assuming for purposes of
this determination that the Option Shares were actually owned by the
transferee); and

(iii) such transfer not resulting, directly or indirectly, in a transfer to any
Specified Person (as defined below) of more than 9.9% of the Common Shares
outstanding at the time of such transfer, or the right to acquire pursuant to
the Option more than 9.9% of the Common Shares outstanding at the time of such
transfer, except in the following circumstances: (A) in connection with any
tender offer or exchange offer made to all holders of outstanding Common Shares;
(B) to any Post-Closing Subsidiary of St. Paul Travelers (as defined in the
Formation and Separation Agreement) provided that such subsidiary agrees in
writing with the Company to the same transfer restrictions as are contained in
this Section 6(c); or (C) a transfer by operation of law upon consummation of a
merger or consolidation of St. Paul Travelers into another Person (as defined in
the Formation and Separation Agreement). For purposes of this Section 6(c)(iii),
“Specified Person” means any Person that generates 50% or more of its gross
revenue in its most recent fiscal year for which financial statements are
available by writing property or casualty insurance or reinsurance.

As used herein, “10% Shareholder” means a person who owns, in aggregate,
(i) directly, (ii) with respect to persons who are United States persons, by
application of the attribution and constructive ownership rules of Sections
958(a) and 958(b) of the Code or (iii) beneficially, directly or indirectly,
within the meaning of Section 13(d)(3) of the United States Securities Exchange
Act of 1934, issued shares of the Company carrying 10% or more of the total
combined voting rights attaching to all issued shares.

(d) In connection with any proposed transfer of all or a portion of the Option
pursuant to Section 6(c), the Company shall prepare an option agreement (or, in
the case of a partial transfer, option agreements) substantially identical to
this Agreement with the transferee (and transferor, in the case of partial
transfer) upon surrender to the Company of the existing option agreement prior
to the consummation of the transfer. Upon the execution of such option agreement
by the transferee and the Company and the consummation of the transfer, the
transferee shall have such rights and obligations with respect to the number of
Option Shares covered by the portion of the Option transferred to such
transferee as the rights and obligations of the Optionee to such portion
hereunder.

(e) Any transferee of all or part of the Option pursuant to Section 6(c) hereof
(or any subsequent transferee who holds any portion of the Option as a result of
a transfer pursuant to this Section 6(e)) may transfer, in whole but not in
part, the Option to a subsequent transferee; provided that any such transfer
shall be subject to the terms and conditions set forth in Sections 6(c) and 6(d)
hereof.

7. The issuance of share certificates upon the exercise of the Option shall be
without charge to the Optionee. The Company shall pay, and indemnify the
Optionee from and against, any issuance, stamp, documentary or other taxes
(other than transfer taxes and income taxes), or charges imposed by any
governmental body, agency or official by reason of the exercise of the Option or
the resulting issuance of Option Shares.

8. This Agreement may not be amended except in a written instrument signed by
the Company and the Optionee.

9. All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given by facsimile and by e-mail transmission
addressed as follows (or to such other address as a party may designate by
written notice to the others) and shall be deemed given on the date on which
such notice is received:

If to the Optionee:

The St. Paul Travelers Companies, Inc.
385 Washington Street
St. Paul, Minnesota 55102
Attention: General Counsel
Facsimile: (651) 310-5853
E-mail: kspence@spt.com

with a copy to:

Donald R. Crawshaw
Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Facsimile: (212) 558-3588
E-mail: crawshawd@sullcrom.com

If to the Company:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08
Bermuda
Attention: Michael E. Lombardozzi
Executive Vice President, General Counsel
and Secretary
Facsimile: (441) 292-4720
E-mail: mlombardozzi@platinumre.com

with a copy to:

Linda E. Ransom
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 259-6333
E-mail: lransom@dbllp.com

10. This Agreement, the Formation and Separation Agreement and the Registration
Rights Agreement (which, for the avoidance of doubt, shall apply to any Common
Shares issued under this Agreement in the same manner as to any Common Shares
that were issuable under the Option Agreement) constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between the
parties hereto with respect to the subject matter hereof.

11. This Agreement shall inure to the benefit of and be binding upon the parties
hereto, and their respective successors and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto, and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

12. St. Paul Travelers shall, in its capacity as the parent company of the
Optionee, cause the Optionee to comply with the provisions of this Agreement.

13. This Agreement may not be assigned by any party hereto, except to a party to
whom the Optionee transfers the Option or Option Shares in accordance with
Section 6 of this Agreement, and then only in accordance with that section.

14. The headings contained in this Agreement are for convenience only and do not
affect the meaning or interpretation of this Agreement.

15. (a) This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York (without regard to principles of conflict of
laws).

(b) The parties hereto shall promptly submit any dispute, claim, or controversy
arising out of or relating to this Agreement, including effect, validity,
breach, interpretation, performance, or enforcement (collectively, a “Dispute”)
to binding arbitration in New York, New York at the offices of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) before an arbitrator (the
“Arbitrator”) in accordance with JAMS’ Comprehensive Arbitration Rules and
Procedures and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. The Arbitrator
shall be a former judge selected from JAMS’ pool of neutrals. The parties agree
that, except as otherwise provided herein respecting temporary or preliminary
injunctive relief, binding arbitration shall be the sole means of resolving any
Dispute. Judgment on any award of the Arbitrators may be entered by any court of
competent jurisdiction.

(c) The costs of the arbitration proceeding and any proceeding in court to
confirm or to vacate any arbitration award or to obtain temporary or preliminary
injunctive relief as provided in Section 14(d) below, as applicable (including,
without limitation, actual attorneys’ fees and costs), shall be borne by the
unsuccessful party and shall be awarded as part of the Arbitrator’s decision,
unless the Arbitrator shall otherwise allocate such costs in such decision.

(d) This Section 15 shall not prevent the parties hereto from seeking or
obtaining temporary or preliminary injunctive relieve in a court for any breach
or threatened breach of any provision hereof pending the hearing before and
determination of the Arbitrator. The parties hereby agree that they shall
continue to perform their obligations under this Agreement pending the hearing
before and determination of the Arbitrator, it being agreed and understood that
the failure to so provide will cause irreparable harm to the other party hereto
and that the putative breaching party has assumed all of the commercial risks
associated with such breach or threatened breach of any provision hereof by such
party.

(e) The parties agree that the State and Federal courts in The City of New York
shall have jurisdiction for purposes of enforcement of their agreement to submit
Disputes to arbitration and of any award of the Arbitrator.

16. Capitalized terms used but not defined in this Agreement have the meanings
specified in the Formation and Separation Agreement.

2

IN WITNESS WHEREOF, each of the parties hereto has caused this AGREEMENT to be
duly executed by a duly authorized officer as of the date and year first above
written.

PLATINUM UNDERWRITERS
HOLDINGS, LTD.

By: /s/ Gregory E. A. Morrison
Name: Gregory E.A. Morrison
Title: President and Chief Executive Officer

THE ST. PAUL TRAVELERS COMPANIES, INC.

By: /s/ Samuel Liss
Name: Samuel Liss
Title: Executive Vice President — Business and Development

ST. PAUL REINSURANCE COMPANY LIMITED

By: /s/ Alistair J.S. Gunn
Name: Alistair J. S. Gunn
Title: Director

3